Citation Nr: 0518980	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  01-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	L. A. Kaanta, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977.  He later served in the Michigan National Guard 
from January 1979 to April 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which held that new and material 
evidence sufficient to reopen a previously disallowed claim 
for service connection for bilateral hearing loss had not 
been submitted.  By the same decision, the RO denied service 
connection for tinnitus.  The veteran testified at a video 
conferencing hearing held in June 2002 in connection with his 
appeal.  

In March 2004, the Board held that evidence received since a 
prior Board decision rendered in January 2000 denying service 
connection for bilateral hearing loss constituted new and 
material evidence sufficient to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002).  The Board proceeded to deny service 
connection for bilateral hearing loss and tinnitus.  On 
appeal to the United States Court of Appeals for Veterans 
Claims (Court), the veteran (appellant) and the Secretary of 
Veterans Affairs (appellee) filed a Joint Motion to Remand 
requesting that the Court vacate the Board's January 2003 
decision on the basis that it had not provided adequate 
reasons and bases to support the determinations reached.  By 
a January 2005 order, the Court granted the motion and 
vacated that part of the Board's decision that denied service 
connection for bilateral hearing loss and service connection 
for tinnitus.  

The Court's January 2005 order did not set aside the Board's 
determination that the previously denied claim for service 
connection for bilateral hearing loss had been reopened by 
submission of new and material evidence.  Accordingly, that 
determination stands, and the decision herein as to bilateral 
hearing loss will be limited to the merits of the claim.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active military service.  

2.  Tinnitus was not incurred in or aggravated by active 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.385 
(2004).

2.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)).  
The "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In December 2001, the RO provided the veteran with a notice 
that provided partial information concerning the evidentiary 
requirements of his claim.  The letter explained that medical 
evidence was needed to support the claim, including 
nonmilitary medical records relating to treatment for hearing 
problems since 1977.  The letter explained what evidence it 
needed the veteran to provide and what it would do to help 
him with the claim.  It informed the veteran that VA was 
requesting all records from the Adjutant General of Michigan 
National Guard.  It advised him that he had the option of 
contacting medical providers on his own to speed up the 
appeal process or of filling out enclosed release forms that 
would allow VA to attempt to obtain records on his behalf.  
Copies of Release of information were enclosed.  The 
statement of the case and the supplemental statement of the 
case advised the veteran of the law and regulations that 
apply to his service connection claim.

To the extent that the December 2001 letter did not on its 
face satisfy each of the above-cited elements of a valid VCAA 
notice, as set forth in the law and regulations and 
summarized in Pelegrini II, the totality of the circumstances 
surrounding the veteran's past and present attempts to obtain 
service connection for hearing loss and tinnitus are 
sufficient to have conferred on him a full understanding of 
the evidentiary requirements of the claim, the legal criteria 
by which any entitlement to service connection must be 
established, and the mutual obligations of the veteran and VA 
in developing the record.  Detailed information concerning 
the evidence to support a claim for service connection for 
hearing loss was provided in September 1997 in connection 
with the veteran's original claim.  Additional information 
was provided in a statement of the case in September 1998.  
The January 2000 Board decision and the vacated January 2003 
Board decision contained detailed discussions of the evidence 
in the veteran's particular case with specific attention to 
the evidentiary deficiencies that led to the denial of 
service connection on both occasions.  The Board therefore 
finds that the VCAA notice requirements have been satisfied.  

The notice provided to the veteran pursuant to the VCAA did 
not comply with the requirements of Pelegrini II since it was 
furnished primarily after the initial adjudication of the 
claim.  However, in Pelegrini II the Court left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In the present case, the deficiency in the timing of VCAA 
notification is harmless error.  The requisite notifications 
were ultimately provided to the veteran before the transfer 
and certification of the case to the Board, and the veteran 
had ample time in which to respond.  Viewed in context, the 
absence of a single VCAA before the decision that led to the 
appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, No. 02-1077 (Fed. 
Cir. April 14, 2005).  The veteran has clearly had a 
"meaningful opportunity to participate effectively" in the 
processing of his claims.  Mayfield , Id., and the present 
adjudication of the issue on appeal will not result in any 
prejudice to him.  

It is noteworthy in this regard that the veteran appears to 
have a clear and complete understand of the factual inquiry 
that lies at the heart of his particular claims, namely, the 
sufficiency of the evidence identifying the source of any 
acoustic trauma that may have led to hearing loss and 
tinnitus -- specifically, acoustic trauma related to National 
Guard service versus acoustic trauma received in postservice 
employment at a mine.  The veteran has been creative and 
diligent in identifying and obtaining evidence relevant to 
this inquiry and in crafting argument relating to the 
relevant evidence of record.  The veteran clearly has actual 
knowledge of the matters that would have been set forth in a 
notice document that satisfied the applicable legal 
requirements.  Similarly, although the veteran has not been 
provided with a VCAA notice that specifically contains the 
"fourth element," the documents provided to him in connection 
with his claim have had the cumulative effect of informing 
him of the need to submit everything in his possession to VA.  
Clearly, the veteran has done so.  In addition, in May 2005, 
the veteran's attorney has certified that the veteran had 
nothing else to submit and asked that readjudication of the 
appeal proceed immediately.

The duty to assist the veteran has also been satisfied.  All 
relevant private and VA medical records known to VA have been 
obtained and have been reviewed by both the RO and the Board.  
The Board is not aware of any additional medical evidence 
that is not of record for which reasonable procurement 
efforts have not been made.  

The Board is aware that an important element of the duty to 
assist is to provide a medical examination with medical nexus 
opinion.  VA regulations require that a medical examination 
or medical opinion be provided if the information and 
evidence or record does not contain sufficient competent 
medical evidence to decide the claim, but:  (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury, 
or disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
injury in service.  38 C.F.R. § 3.159(c)(4)(i) (2004).  Each 
of these three requirements has been satisfied in the present 
case.  See also Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

In the present case, however, the Board is of the opinion 
that a current VA examination would serve no useful purpose.  
The medical principle that acoustic trauma can cause hearing 
loss or tinnitus is established in the record and is not in 
dispute.  The central factual inquiry on appeal relates 
instead to the source of the acoustic trauma and that 
question is factual rather than medical in nature.  To 
request a medical opinion as to the existence of a nexus 
between current hearing loss and tinnitus and acoustic trauma 
related to National Guard service -- versus hearing loss and 
tinnitus and acoustic trauma associated with postservice 
employment -- would require the examiner to make factual 
findings as to the sufficiency of the evidence as to the 
relative severity of acoustic trauma from either source.  
That is the Board's job, not a physician's.  Furthermore, any 
medical opinion as to a nexus would necessarily be based on 
the veteran's uncorroborated assertions regarding the source 
of acoustic trauma.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Court has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  For these reasons, the 
Board concludes that a current examination would serve no 
useful purpose and that VA has fulfilled the duty to assist 
the veteran in this case.  

The Merits of the Claim

The veteran contends that his bilateral hearing loss and 
tinnitus are the result of exposure to acoustic trauma during 
his period of service in the Michigan National Guard due to 
grenade simulators, pyrotechnics, motor vehicle engine noise 
and small arms fire.  He disputes VA findings to the effect 
that his hearing loss and tinnitus resulted from noise 
exposure associated with his employment in a mine, arguing 
that that employment was only for a short period, that 
exposure to acoustic trauma in a mine occurred several years 
before the onset of hearing problems and tinnitus, and that 
in any event he wore ear protection during that employment.  

Having considered all of the relevant evidence of record in 
light of the applicable law and regulations and the specific 
points raised in the Joint Motion and in Appellant's Brief 
filed by the veteran with the Court, the Board finds that a 
preponderance of the evidence of record is against a finding 
that the veteran's current hearing loss and tinnitus resulted 
from acoustic trauma during National Guard service.  

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  

If the disability is not shown to have been chronic in 
service or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004); see Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  

A hearing deficit recognizable as a hearing loss disability 
for VA compensation purposes is defined in 38 C.F.R. §§3.385 
(2004) as follows:  

For the purpose of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 26 decibels or greater; or when 
the speech recognition scores using the 
Maryland CNC Test are less than 94 
percent.  

Medical records from the veteran's period of active duty from 
January 1974 to January 1977 show that no complaints of a 
hearing deficit or tinnitus were recorded.  On the report of 
examination for discharge in December 1976, the pure tone 
thresholds at all frequencies from 500 to 4,000 hertz were 15 
decibels or lower in each ear.

On an audiology examination performed in December 1979 for 
National Guard service, the pure tone thresholds were 15 
decibels or lower at all relevant frequencies in each ear.  
Audiological testing for the National Guard in April 1988 and 
August 1992 showed numerous pure tone thresholds of 40 
decibels or higher at several frequencies between 500 and 
4,000 hertz.  At the April 1988 examination, the veteran 
executed a report of medical history in which he checked the 
box indicating that he had or had had hearing loss.  The 
reviewing physician added the following annotation:  
"Bilateral high frequency hearing loss since 1986-Present, 
due to working in a hazardous noise area, manifested by 
tinnitus A.U., no treatment sought."  

The veteran filed an original claim for service connection 
for "hearing loss 1987" in June 1997.  In support of the 
claim, he submitted a medical record from Ear, Nose and 
Throat Associates of Marquette containing an office record 
from J. A. Diddams, M.D., who saw the veteran in March 1988 
for complaints of ringing in both ears.  An audiogram showed 
a high frequency hearing loss.  The veteran was advised 
regarding ear protection when around noise in the future.  
The document also included the record of an office visit in 
April 1994 recorded by C. G. Stien, M.D., who saw the veteran 
for complaints of worsening tinnitus.  The report noted that 
"[the veteran] used to be exposed to quite a bit of noise at 
the mine, but no longer."  An audiogram showed bilateral 
symmetrical high tone hearing loss that was worse than that 
found at a previous test in 1988.  The veteran was referred 
for hearing aid evaluations and was urged to very carefully 
protect his ears from further noise.

The veteran underwent a VA ear disease examination in October 
1997 at which he attributed his hearing loss to exposure to 
artillery simulators and heavy truck motors in the National 
Guard.  He complained of tinnitus manifested by ringing and 
buzzing that kept him awake at night.  Examination of both 
ears was normal.  The diagnosis was mixed deafness 
(sensorineural and conductive) in both ears, with secondary 
tinnitus.  The veteran complained of great difficulty hearing 
in a crowded room.  It was noted that he had a new job as a 
supervisor and had to listen to a beeper.  He had a hard time 
hearing what people were saying over the beeper.

On examination by a VA audiologist in October 1997, the 
veteran expressed the belief that his hearing loss and 
tinnitus resulted from exposure to blast simulators during 
exercise in the National Guard.  He was currently working as 
an equipment operator where he wore hearing protection but 
had difficulty hearing conversation and speech on his two-way 
radio.  He described his tinnitus as bilateral and constant 
with an onset in about 1987.  The audiologist stated that 
testing showed a high frequency sensorineural hearing loss 
that was roughly symmetric with the right ear and only 
slightly poorer in the left across the frequency range.  The 
loss down-sloped from normal in the lower frequencies through 
severe to profound in the extreme highs.  The examiner 
commented that the veteran's hearing loss appeared to be 
consistent with the reported exposure to "high noise" and 
that use of a hearing aid was indicated.

In October 1997, the veteran submitted lay statements from 
three fellow National Guard servicemen who reported that they 
had been exposed to noise from small arms fire, pyrotechnics, 
engine noise and simulators and that no hearing protection 
has been available until "six years ago."  

Also received in October 1997 was a medical article that 
linked hearing loss to acoustic trauma experienced by 
soldiers exposed to artillery or firearms.  In October 1998, 
the veteran submitted a chronological listing of his jobs 
since 1993.  He reported that he worked as a ceremonial guard 
for the United States Navy, as a general laborer at a pellet 
plant, as a line supervisor for aircraft and ground equipment 
fueling, storage and dispatch, as a route driver delivering 
food to restaurants, as a shipping supervisor for a food 
company, and as a pit laborer and equipment operator.

In support of his request to reopen his claim for service 
connection, the veteran in August 2000 submitted a further 
employment history, relating that, from January 1977 through 
March 1978, he had been a carpenter building forms for 
concrete, that from March 1978 through October 1981, he had 
been a general laborer in a pellet plant, that from October 
1981 through February 1982, he had been a line supervisor 
working in the are of aircraft maintenance, that from 
February 1982 through November 1985, he had been a route 
driver delivering foods to restaurants, that from November 
1985 through September 1986, he had been a shipping 
supervisor for a food company doing warehouse and loading 
work, and that since September 1996, he had been a laborer in 
an iron company using various forms of equipment.  He 
commented that the only exposure he had had in these jobs was 
with Cleveland Cliffs from 1978 to 1981, where he returned 15 
years later, where it was automatic to wear hearing 
protection.  He stated that while in the National Guard he 
was exposed to "pyrotechs" many times each year.

Also received was a July 2000 statement from K. T. Foley, 
M.D., who reported treating the veteran for chronic bilateral 
hearing loss and tinnitus.  The report stated that "[t]his 
likely resulted from exposure to excessive levels of noise 
while he was in the service of the United States Army."  

In January 2002 the veteran submitted recent statements from 
two former employers, Reinhart Food Service and Capitol City 
Express, which reported an absence of exposure to loud noise 
during such employment.  Reports of audiometric testing in 
March 1978, May 1979, and March 1980 by Wilcorp, Inc., were 
received, as was the report of a September 1994 employment 
examination.  Included was a copy of safety rules published 
by Empire Iron Mining Partnership.  The rules specified that 
suitable hearing protection must be worn in designated areas 
where noise levels exceeded a threshold noise limit value.  
The results of audiometric testing on various dates from 1997 
through 2000 during employment at Empire Mine were shown.  
The pure tone thresholds were predominantly 40 decibels and 
higher at 1000, 2000, 3000 and 4000 hertz.  

The veteran testified at a hearing at the RO in June 2002 
that he had had 17 years in the National Guard and argued 
that noise exposure during this service had resulted in his 
hearing loss and tinnitus.  He related that what he was 
contending was not properly documented because he was worried 
about being able to retire.  He related that "what had 
actually happened" was on weekends, during his two-week 
periods of training, and "lots of times" when he put in extra 
duty during the week over the course of the year.  Much of 
it, he reported, was related to driving a deuce and a half 
(2 1/2-ton) truck.  He was not issued hearing protection 
until about 1986 or 1987.  He testified that his hearing loss 
had not occurred during his period of employment with a 
mining company from 1978 to 1981.  

In applying the above-cited law and regulations, the Court 
has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Pond v. West, 12 
Vet. App. 341, 346 (1999).  

It is undisputed that a bilateral hearing deficit of such 
degree as to constitute a hearing loss disability within the 
meaning of VA regulations has been manifest since April 1988.  
See 38 C.F.R. § 3.385 (2004).  Tinnitus has been present 
since then as well.  Statements by the veteran are to the 
effect that the hearing deficit began in about 1986 or 1987.  
It is neither shown nor contended that hearing loss or 
tinnitus was manifest before that date, particularly during 
the veteran's period of active duty from 1974 to 1977.  The 
only matter to be resolved in whether the acoustic trauma was 
associated with National Guard service or postservice 
employment in the field of mining.

Where the requisite hearing deficit meeting the requirements 
of 38 C.F.R. § 3.385 was not shown during active service, 
service connection may nevertheless be granted where there is 
a medically sound basis for attributing subsequent hearing 
loss disability to service, provided that there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  

The evidence of record, though consistent in establishing 
that the veteran's disability is related to acoustic trauma, 
does not clearly and unequivocally implicate either 
occupational noise exposure or National Guard noise exposure 
as the cause of hearing loss or tinnitus.  No actual 
documentation is available concerning the type, frequency, 
duration, or intensity of the noise exposure associated with 
either source.  References to noise exposure are found in 
service department and VA medical records, hearing testimony 
and statements submitted to VA in connection with claims for 
service connection, but fundamentally, the only source of 
information is the veteran himself, and the statements he has 
made over the years have not been consistent.  Consequently, 
the credibility of each statement and his motives for 
providing information at any particular time are of paramount 
importance, especially since the medical opinion evidence of 
record is based on statements by the veteran.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all lay and medical evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the veteran.  See Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  The Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).  

The reports of examination by a National Guard examiner in 
April 1988 and by Dr. Stien in April 1994 recite what the 
Board considers to be reliable information provided by the 
veteran concerning noise exposure.  The service department 
physician who conducted the April 1988 examination referred 
to work related noise as the likely cause of hearing loss and 
the source of this information was clearly the veteran.  The 
examiner obviously knew that the veteran was a member of the 
National Guard since the examination was for National Guard 
purposes, but he did not mention National Guard-related 
activities as a source of noise exposure, notwithstanding 
that the examination took place during the period of time 
during which the veteran now claims that the military noise 
exposure was occurring.  The inference to be drawn is that 
the veteran did not report such exposure to the examiner, and 
the omission may reasonably be interpreted as evidence that 
he was aware that service related acoustic trauma was less 
severe than noise exposure at work.  Regardless of whether 
the veteran had the technical capability to determine which 
type of noise exposure was the cause of hearing problems, the 
fact that he cited work related noise suggests that he 
intended to inform the examiner that this rather than 
National Guard activities was the activity that predominantly 
subjected him to noise.  

When the veteran consulted Dr. Stien in April 1994, he 
referred to having been exposed in the past to "quite a bit 
of noise at the mine" and again omitted any reference to 
exposure to noise in the National Guard.  His failure to cite 
the National Guard-related noise exposure may be viewed as a 
further indication that he considered work-related noise 
exposure to be the predominant source of acoustic trauma.  
This is especially so since the veteran did not have a VA 
compensation claim pending at the time of either examination.  
The veteran indicated at his hearing that he had not reported 
hearing problems in service because he wanted to be able to 
remain in the National Guard long enough to retire.  While 
this may explain his failure to report service-related 
acoustic trauma to National Guard physicians, it does not 
explain his failure to report it to Dr. Stien.  

Furthermore, in explaining his motive in this matter, the 
veteran appears to have betrayed a willingness to allow his 
willingness to disclose information to be influenced by the 
needs of the moment, specifically, his desire to remain in 
the National Guard despite having hearing problems.  If he 
was willing to conceal relevant information to remain in 
service, the possibility that he would do so to obtain VA 
compensation cannot be ruled out and is a consideration that 
may properly be taken into account in weighing the 
credibility of statements made after the filing of his VA 
claim.  

Information concerning noise exposure is also found in 
medical reports which purport to provide opinions as to the 
existence of a relationship between service and current 
hearing loss and tinnitus.  The sufficiency of the 
information upon which a medical opinion is based is a factor 
to be considered in determining the probative value of such 
opinion.  Reonal, Id.; Sklar, Id.; see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The veteran underwent an October 1997 audiology evaluation 
that resulted in a finding that current hearing loss was 
consistent with exposure to "high noise," which the veteran 
identified as exposure to blast simulators during National 
Guard exercises.  The audiology report is asserted by the 
veteran to provide evidence of a medical nexus between 
National Guard-related noise exposure and the onset of 
hearing loss and tinnitus, but even if the information 
provided to the audiologist is accepted as accurate, that 
information is incomplete, as evidenced by the lack of any 
reference to occupation-related noise exposure.  The 
veteran's claims folder contained relevant service and 
postservice medical records, including the April 1988 
examination, and the report from Dr. Stien, but the C-file 
did not accompany the veteran to the examination.  
Consequently, the complete facts, to the extent that they 
were known, were not before the examiner.  An examination 
based on incomplete facts is lacking in probative value.  See 
Reonal, Id.  

In addition, the examiner's opinion that the veteran's 
symptoms were consistent with exposure to high noise is of no 
value in resolving the exposure question.  As explained 
above, even if the file had been available, the examiner 
would not have been in a position to address that matter.  
The October 1997 audiology examination report therefore 
provides an inadequate basis for the finding of a medical 
nexus between postservice disability and service.  

An unequivocal statement attributing any current hearing 
deficit to National Guard activities is found in the July 
2000 report of Dr. Foley, but the Board finds that the 
statement likewise has little probative value when viewed in 
the context of the entire record.  It contains no recitation 
of the facts on which it was based or the source of the 
information regarding those facts, nor does it address the 
question of why National Guard-related noise exposure rather 
than the civilian employment-related noise exposure should be 
regarded as the cause of the hearing loss.  The Board would 
again note that the weight to which a medical opinion is 
entitled has diminished where the opinion is based on an 
inadequate factual premise or where the basis for the opinion 
is not stated.  See Reonal, Id.; Sklar, Id.  

In the pleadings filed with the Court, the veteran, citing 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), argues that the 
Board must address the question of why clarification of the 
opinion of Dr. Foley to explain the above deficiencies is not 
necessary.  DeLuca stands for the general proposition that 
where a rating examination report does not contain sufficient 
detail, the adjudicator is required to return the report as 
inadequate for evaluation purposes.  However, the examination 
addressed therein was an examination conducted by VA, not a 
private examiner, and was conducted for the purpose of 
assigning a disability evaluation rather than an award of 
service connection.  The statement from Dr. Foley was one of 
the documents submitted by the veteran to strengthen his 
claim.  There is no authority in DeLuca or elsewhere for the 
notion that where a medical statement submitted by a claimant 
is inadequate to substantiate the factual point for which it 
is submitted, VA is obligated to conduct an examination to 
cure the deficiency.  This is especially true where, as in 
this case, the statutory duty to assist pursuant to the VCAA 
has been satisfied.  In addition, the basis for rejecting Dr. 
Foley's opinion has nothing to do with medical findings, but 
relates instead to the sufficiency or insufficiency of the 
underlying facts upon which the opinion is based, namely, the 
circumstances under which the veteran was exposed to acoustic 
trauma.  As explained above, there is no possibility that a 
further VA examination would produce information relevant to 
that inquiry.  See Charles, Id.

Information concerning acoustic trauma experienced during 
National Guard service is also found in the statements of a 
number of the veteran's fellow National Guard service members 
who have written statements to support the claim.  The lay 
statements concerning exposure to acoustic trauma in service 
fall within the range of assertions that may properly be 
considered as competent evidence.  Caldwell v. Derwinski, 1 
Vet. App. 466 (1991); Cf., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (a lay person is not competent to 
provide evidence as to matters requiring specialized 
knowledge, skill, expertise, training or education).  
However, even accepting as truthful the general premise that 
the veteran and his fellow National Guard members were 
exposed to acoustic trauma in the form described, their 
statements contain little in the way of specific information 
as to its frequency, duration or intensity and provide no 
basis for differentiating such acoustic trauma from noise 
exposure associated with civilian employment as a cause of 
hearing loss or tinnitus.  

Moreover, the Board finds that the veteran's spontaneous 
statements made in connection with medical examination or 
treatment before his claim attributing his hearing problems 
to occupational noise exposure are entitled to more probative 
weight than the statements of the fellow servicemen or his 
own subsequent statements.  The fact that the lay statements 
constitute competent evidence and may be entirely truthful 
does not entitle them to probative weight in deciding the 
appeal, especially in the face of contrary evidence of 
greater probative value.  Competent evidence is not 
necessarily probative evidence.  

The veteran has also submitted a medical article regarding 
hearing impairment associated with acoustic trauma during 
military service.  As a general rule, generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to satisfy the nexus element 
for an award of service connection.  See Libertine v. Brown, 
9 Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Sacks v. West, 11 Vet. App. 314 (1998).  The 
decision in the case of Wallin v. West, 11 Vet. App. 509 
(1998), suggests that medical treatise information may be 
regarded as competent evidence where, "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than an unsubstantiated lay medical opinion."  That exception 
does not benefit the veteran in the present case because the 
matter in dispute involves a non-medical question pertaining 
to the source of acoustic trauma and the medical treatise 
evidence does not address that issue.  

Consequently, the Board finds that the record does not 
contain sufficient credible and probative evidenc+e of 
exposure to acoustic trauma in service to support the 
granting of service connection for hearing loss or tinnitus 
and that a preponderance of the evidence is in fact against 
both claims.  Where a preponderance of the evidence is 
against the claim, such claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Service connection for bilateral  hearing loss is denied.  

Service connection for tinnitus is denied.  



	                        
____________________________________________
	Vito A. Clementi 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


